Citation Nr: 0321605	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  00-23 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for loss of right eye vision, to include a 
cataract, residuals of retinal detachment, and glaucoma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran-appellant had active military service from March 
1951 to February 1953.

This matter originated from a February 2000 rating decision 
of the Department of Veterans Affairs (VA) Detroit, Michigan, 
Regional Office (RO) that, inter alia, determined that the 
requisite new and material evidence to reopen a previously 
denied claim of entitlement to service connection for 
cataracts (claimed as vision loss) had not been received.  
Although in July 2000 rating decision, the RO subsequently 
reopened the veteran's claim and denied service connection on 
the merits, the Board of Veterans' Appeals (Board) is 
required to review the threshold question of whether the 
requisite new and material evidence had been received to 
reopen the claim.  If the Board determines that the claim can 
be reopened, it can proceed with a review of the claim on its 
merits.  When the issue was last before the Board in January 
2003, additional development was undertaken.  That 
development was completed, and the case is ready for further 
appellate review. 

As clarified by the veteran in written statements dated in 
February 2002 and April 2002, he is limiting his appeal to 
right eye vision loss only.  The Board is similarly limiting 
its consideration to right eye disability.

In a statement submitted in April 2002, the veteran asserted 
a claim of entitlement to service connection for a nasal 
condition, claimed to be secondary to his service-connected 
facial injury.  This information is directed to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary to decide the compensation claim 
on appeal has been obtained; the RO has notified the veteran 
of the evidence needed to substantiate the claim addressed in 
this decision, and requested all relevant evidence designated 
by the veteran. 

2.  In September 1996, the veteran filed a claim for loss of 
vision.  In a June 1997 rating decision, the RO denied 
entitlement to service connection for cataracts, including 
residuals of a detached retina; the veteran was duly notified 
of the decision by a letter dated in July 1997, but did not 
enter a notice of disagreement with this decision within one 
year of such notice.  The basis for the denial of service 
connection was that there was no record of treatment for 
cataracts in service, and that there was no evidence that the 
claimed disorder was incurred in or aggravated by military 
service.  

3.  The evidence associated with the claims file subsequent 
to the June 1997 RO decision which is new, by itself or in 
connection with evidence previously assembled, is of 
sufficient significance that it must be considered in order 
to fairly decide the merits of the claim for service 
connection for loss of right eye vision caused by a cataract, 
residuals of retinal detachment, and glaucoma. 

4.  The competent medical evidence of record demonstrates 
that the veteran's current loss of right eye vision resulting 
solely from a cataract, residuals of retinal detachment, and 
glaucoma, is the result of disease or injury incurred in 
service.  

5.  The veteran's myopia is not a disease under the meaning 
of applicable law and regulation for VA purposes.


CONCLUSIONS OF LAW

1.  The RO's June 1997 rating decision denying entitlement to 
service connection for loss of vision, to include cataracts 
and residuals of a detached retina, is final.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. §§ 20.201, 20.302, 20.1103 
(2002).  

2.  The evidence received subsequent to the RO's June 1997 
rating decision denial is new and material, and the 
requirements to reopen the claim of entitlement to service 
connection for loss of right eye vision have been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 3.159, 20.1105 (2002).

3.  The criteria for entitlement to service connection for 
loss of right eye vision resulting from a cataract, residuals 
of retinal detachment, and glaucoma, have been met or 
approximated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2002).

4.  The veteran's myopia was not incurred in, aggravated by, 
or related to active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The duty 
to notify provisions of the Veterans Claims Assistance Act of 
2000 and implementing regulations apply to claims to reopen 
based on new and material evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board finds that, in this appellant's case, the 
requirements of the Veterans Claims Assistance Act of 2000 
and implementing regulations have been met.  In the rating 
decision, statement of the case, and supplemental statements 
of the case the RO advised the appellant of what must be 
demonstrated to reopen and substantiate on the merits a claim 
of entitlement to service connection for loss of vision.  In 
light of the decision herein granting the benefit sought on 
appeal, the Board does not find that any useful purpose would 
be served by specifically notifying the veteran what evidence 
VA would obtain and what evidence he would need to obtain.  
See Quartuccio v. Principi¸ 16 Vet. App. at 187.  The Board 
finds that the RO has obtained, or made reasonable efforts to 
obtain, all records or other evidence which might be relevant 
to the appellant's claim.  As additional records have not 
been identified, there is no reasonable possibility that 
further assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2), (b)(3) (West 2002).  

The Board finds that the record contains sufficient medical 
evidence to make a decision on the appealed claim, so that 
further examination or medical opinion is not necessary to 
decide this claim.  See 38 U.S.C.A. § 5103A(d)(2)(C) (West 
2002).  Accordingly, no further notice to the appellant or 
assistance in acquiring additional evidence is required by 
the new statute and regulations.  

II.  New and Material Evidence to Reopen the Claim

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a notice of disagreement 
must be filed in order to initiate an appeal of any issue 
adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), (b)(1) 
(West 2002).  If a notice of disagreement is not filed within 
one year of notice of the decision, the RO's determination 
becomes final.  See 38 U.S.C.A. § 7105(c).  

In this case, the veteran filed a claim for loss of vision in 
September 1996.  In a June 1997 rating decision, the RO 
denied entitlement to service connection for cataracts, 
including residuals of a detached retina; the veteran was 
duly notified of the decision by a letter dated in July 1997.  
The basis for the denial of service connection was that there 
was no record of treatment for cataracts in service, and that 
the veteran's there was no evidence that the claimed disorder 
was incurred in or 


aggravated by military service.  In March 1999, the veteran 
submitted a statement expressing disagreement with the July 
1997 decision.  In a letter dated in March 1999, the RO 
notified the veteran that he did not enter a notice of 
disagreement within one year of the July 1997 notice of the 
June 1997 decision.  The June 1997 rating decision became 
final.  

A final decision under the provisions of 38 U.S.C.A. § 7105 
cannot be reopened and reconsidered by VA unless new and 
material evidence is presented in connection with a request 
that the previously denied claim be reopened.  See 
38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  When it is determined that new and material evidence 
has been submitted, VA must reopen a previously denied claim.  
See 38 U.S.C.A. § 5108; Spencer v. Brown, 4 Vet. App. 283, 
286-87 (1993).  If new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  The regulatory changes 
of the new and material evidence requirement of 38 C.F.R. 
§ 3.156(a) in the VA regulations implementing the Veterans 
Claims Assistance Act of 2000 apply only to a claim to reopen 
a finally decided claim that was received on or after August 
29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159(c)).  As the veteran in this 
case filed his claim to reopen in May 1999, prior to the 
August 29, 2001 effective date for regulatory change of the 
new and material requirement, the changes to the definition 
of new and material evidence at 38 C.F.R. § 3.156(a) do not 
apply; the definition of new and material evidence in effect 
prior to August 29, 2001 will be applied.  

For claims to reopen filed prior to August 29, 2001, new and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 


neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

In this case, although the RO initially determined that the 
requisite new and material evidence had not been presented, 
and did not reopen the veteran's claim of entitlement to 
service connection for loss of vision, it ultimately reversed 
that decision and decided that the criteria for reopening a 
previously denied claim had been satisfied.  The Board has a 
legal duty to address the "new and material evidence" 
requirement regardless of the actions of the RO.  If the 
Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

After a review of the evidence of record, the Board concurs 
with the RO on the threshold question and finds that the 
evidence associated with the claims file subsequent to the 
June 1997 RO decision which is new, by itself or in 
connection with evidence previously assembled, is of 
sufficient significance that it must be considered in order 
to fairly decide the merits of the claim for service 
connection for loss of right eye vision, to include a 
cataract, residuals of retinal detachment, and glaucoma.  The 
basis for the denial of service connection in 1997 was that 
there was no evidence that the claimed disorder of loss of 
vision was incurred in or aggravated by military service.  
The new evidence of record since the June 1997 rating 
decision includes private and VA medical opinions that relate 
a current loss of right eye vision caused by a cataract, 
residuals of a detached retina, and glaucoma, to an injury in 
service, the lack of which was the basis for the denial in 
1997.  As a result, the requirements to reopen the claim of 
entitlement to service connection for a current loss of right 
eye vision, including that caused by a cataract, residuals of 
a detached retina, and glaucoma, are met.  Accordingly, the 
veteran's claim is reopened.  


III.  Entitlement to Service Connection for Loss of Right Eye 
Vision caused by a Cataract, Residuals of a Detached Retina, 
and Glaucoma

A.  Laws and Regulations

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2002).  

Congenital or developmental defects and refractive error of 
the eye are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c) (2002).  
Because refractive error which pre-exists service or is 
incurred during service is not defined as a disease or 
injury, a decrease in corrected visual acuity during service 
which is due solely to refractive error usually does not fall 
within the statutory provisions authorizing benefits for 
disease or injury aggravated in service.  Myopia is known as 
nearsightedness and a refractive error of the eye and/or a 
congenital or developmental defect.  Norris v. West, 11 Vet. 
App. 219, 220 (1998).

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

B.  Analysis

As indicated above, post-service private and VA treatment 
records show the current diagnoses of cataracts and glaucoma.  
The post-service records also disclose that the veteran 
underwent surgical repair of a detached retina in March 1996.  

Service medical records document that the veteran was 
involved in a motorcycle accident in 1951 while on active 
duty which resulted in trauma to the right orbital walls, and 
a subsequent surgical repair of the orbital walls.  

Applying the Hickson analysis, it is undebatable that the 
veteran currently has loss of right eye vision resulting from 
a cataract, glaucoma, and as a residual of a surgically 
repaired detached retina.  Second, there is clear 
documentation of a traumatic injury to the veteran's right 
eye in the service medical records.  Hickson elements (1) and 
(2) are accordingly met.  With respect to Hickson element 
(3), medical nexus evidence, it is noted that the veteran 
underwent VA ophthalmologic examination in July 2003 for the 
express purpose of determining the nature, extent and 
etiology of any loss of vision.  The report of that 
examination is considered the most probative of record 
regarding the question of whether there is a relationship 
between the veteran's loss of right eye vision and his period 
of service.  Significantly, the examiner had the benefit of a 
review of the veteran's claims file, including his service 
medical records, and conducted a thorough examination of the 
veteran.  

Following examination, the VA physician provided several 
opinions in response to questions posed by the Board in the 
development of the veteran's claim.  First, in answer to 
whether the veteran had an eye disorder that resulted in 
vision loss, the examiner concluded that the veteran had 
reduced central acuity and likewise reduced peripheral acuity 
secondary to retinal detachment, that was believed by the 
examiner to be a complication of the veteran's cataract 
surgery.  Second, the examiner noted that neither a retinal 
detachment nor glaucoma were present prior to service, 
although he noted that the veteran was moderately myopic when 
entering service, a condition that, according to the 
physician, made the veteran statistically more prone to such 
complications.  Third, the examiner opined that it was as 
likely as not that the veteran's myopia was aggravated by the 
injury he sustained in service, and that this aggravation as 
likely as not had some relevance to the development of a more 
severe cataract in the right eye which related to the 
development of glaucoma in that eye.  Finally, the examiner 
opined that the formation of the right eye cataract could as 
likely as not be attributed to the injury he sustained in 
service, and as a result of the cataract the veteran 
sustained such complications as retinal detachment, removal 
of the eye well, and the subsequent development of glaucoma.  
This evidence must be considered highly probative of the 
question of the etiology of the veteran's right eye vision 
loss.  On the other hand, there is no evidence that 
contradicts this opinion.  

The Board finds that the competent medical evidence of record 
clearly supports the finding that the veteran's right eye 
cataract, glaucoma, and detached retina (now surgically 
repaired), cannot be satisfactorily disassociated from the 
traumatic eye injury in service.  Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Thus, after the de novo 
consideration of all of the evidence, both new and old, and 
according the veteran the benefit of the doubt in that 
consideration, the Board concludes that the veteran's claim 
for service connection for loss of right eye vision caused by 
a cataract, residuals of a detached retina, and glaucoma must 
be granted.  38 U.S.C.A. §§ 1101, 1110, 5107; 38 C.F.R. 
§ 3.303.  

With respect to the veteran's current myopia, this disorder 
is shown to have pre-existed the veteran's period of service.  
The veteran's vision was noted to have been correctable to 
20/20 in both eyes prior to his motorcycle accident in 
service, and according to the VA physician who reviewed the 
veteran's claims file and examined the veteran in July 2003, 
there was no evidence of aggravation of the myopia itself 
either in service or post-service (other than refractive 
progression of any ocular abnormalities) until 1995 when the 
veteran developed cataracts in both eyes.  Regardless of 
whether myopia pre-existed service, the Board points out that 
the law concerning awards of service connection for a 
congenital or developmental defect such as myopia is 
dispositive.  In this regard, 38 C.F.R. § 3.303(c) provides 
that a refractive error of the eye is not a disease or injury 
within the meaning of applicable legislation governing the 
awards of compensation benefits.  As such, regardless of the 
character or the quality of any evidence which the veteran 
could submit pertaining to a relationship between myopia and 
service, a strictly refractive error cannot be recognized as 
a disability under the terms of the VA Schedule for Rating 
Disabilities.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995).  As 
myopia is refractive error, Parker v. Derwinski, 1 Vet. App. 
522 (1991); McNeely v. Principi, 3 Vet. App. 357, 364 (1992), 
service connection for that disorder is not included in this 
grant of service connection for loss of right eye vision.  


ORDER

New and material evidence having been submitted, the 
veteran's request to reopen a claim of entitlement to service 
connection for loss of right eye vision caused by a cataract, 
residuals of a detached retina, and glaucoma, is granted. 

An appeal for entitlement to service connection for loss of 
right eye vision caused solely by a cataract, residuals of a 
detached retina, and glaucoma, is granted.

Entitlement to service connection for myopia is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

